DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 4) of iterative structure and Species E (Figs. 8, 9) of fuel injector configuration in the reply filed on 7, 15, 16, 20 is acknowledged.
Claims 7, 15, 16, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 “the second wall” and “the first wall” lacks proper antecedent basis.  The claim dependency should be on claim 4.
Claim 6, 12 “tangentially” should be replaced by –circumferentially–  for greater clarity and consistency.
Claim 17 “the second wall” and “the first wall” lacks proper antecedent basis.  The claim dependency should be on claim 4. 
Claim 19, “the ramp structure” further lacks proper antecedent basis [this would be alleviated by correcting the claim dependency of claim 17 as noted above].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-6, 8, 9, 12-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/129920.  WO ‘920 teaches A system for rotating detonation combustion [continuous detonation, see abstract and note the prior art, including Bykovsky, cited on pages 1-2 are in the field of rotating detonation], the system comprising: an inner wall 3 and an outer wall 2 each extended around a centerline axis [dashed lines in Fig. 1a], wherein a detonation chamber is defined between the inner wall [Fig. 2] and the outer wall [Fig. 1, 2 – middle and right]; an iterative structure 4 1] together defining a ramp structure extended from along circumferentially in the detonation chamber, the ramp structure extended radially from one or more of the inner wall or the outer wall [Figs. 1, 2]; wherein the waveform comprises one or more of a triangle wave, a box wave, a sawtooth wave, a sine wave, or combinations thereof [Fig. 3 in combination with Figs. 1, 2];.

    PNG
    media_image1.png
    353
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    499
    media_image2.png
    Greyscale

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/129920 in view of in view of Gamezo et al (2012/007090) and either Morrison et al (3,240,010) or Mizener et al (2018/0080412).  WO ‘920 appear to illustrate the claimed range of   wherein the first radial height is between 3% and 50% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;    wherein the first radial height is between 3% and 25% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall.  Alternately, determining the first radial height is considered a matter of finding the workable ranges in the art and it would have been obvious to one of ordinary skill in the 2 [left to right in Fig. 3A-L, see paragraphs 0039]; the iterative structure an iterative structure positioned at one or both of the inner wall or the outer wall, wherein the iterative structure comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation, wherein the iterative structure provides for pressure wave strengthening along a first direction in the detonation chamber [left to right in Fig. 2] or pressure wave weakening along a second direction [left to right in Fig. 3, note the iterative structure are in the reverse direction from in Fig. 2] opposite of the first circumferential direction, and wherein the first direction corresponds to a desired direction of pressure wave propagation in the detonation chamber [Fig. 3].  Gamezo further teaches that the radial height of the .
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

December 2, 2021
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the annotations of the first and second wall may be reversed, as long as they correlate with the direction of rotation of the pressure / detonation wave.
        2 Note the orientation of the iterative structure is reversed in Fig 3 from Fig 2.  Thus showing that in a fixed orientation the same iterative structure weakens the detonation in the undesired direction and strengthens the detonation in the desired direction.